Name: COMMISSION REGULATION (EC) No 728/95 of 31 March 1995 fixing the reduced levy on imports into Finland and Portugal of certain quantities of raw sugar intended for Finnish and Portuguese refineries
 Type: Regulation
 Subject Matter: food technology;  agri-foodstuffs;  beverages and sugar;  Europe;  trade policy
 Date Published: nan

 No L 73/50 IEN Official Journal of the European Communities 1 . 4. 95 COMMISSION REGULATION (EC) No 728/95 of 31 March 1995 fixing the reduced levy on imports into Finland and Portugal of certain quantities of raw sugar intended for Finnish and Portuguese refineries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 283/95 (2), and in particular Article 16 (5) thereof, Whereas Article 16 a ( 1 ) of Regulation (EEC) No 1785/81 provides for a reduced rate levy to apply during the 1994/95 marketing year to Portuguese imports of certain quantities of raw sugar originating in specified third countries and for use by Portuguese refineries ; Whereas Article 16 a (2) of Regulation (EEC) No 1785/81 stipulates that this reduced levy is to equal the interven ­ tion price for raw sugar as indicated in Article 3 (2) of that Regulation applicable when the sugar is imported, less an amount equal to the average of the spot prices, adjusted where necessary to the cif stage, quoted on the London market during the first 20 days of the month preceding that for which the reduced levy amount is set ; Whereas pursuant to Article 1 6 a (5) the reduced levy is to be set each month for the following month ; Whereas under Article 3 of Commission Regulation (EC) No 3300/94 of 21 December 1994 laying down transi ­ tional measures to apply in the sugar sector following the accession of Austria, Finland and Sweden (3), during the period from 1 January to 30 June 1995, the reduced levy for Finland referred to in Article 16a (2a) of Regulation (EEC) No 1785/81 is to be that established, fixed and applied in accordance with paragraphs 3, 4 and 5 of the said Article 1 6a for Portugal ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 1 50/95 (*), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (6), as last amended by Regula ­ tion (EC) No 157/95 0 ; Whereas application of the abovementioned provisions gives a reduced rate import levy for the raw sugar concerned of the amount indicated in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The reduced levy on imports into Finland and Portugal of the quantities of raw sugar for refining (CN codes 1701 11 10 and 1701 12 10) indicated in Article 16 a of Regulation (EEC) No 1785/81 shall , for standard quality, be ECU 25,05 per 100 kg. Article 2 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p . 4 . H OJ No L 34, 14. 2. 1995, p. 3 . (3) OJ No L 341 , 30 . 12 . 1994, p . 39. (4) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 22, 31 . 1 . 1995, p. 1 . (6) OJ No L 108 , 1 . 5. 1993, p. 106. 0 OJ No L 24, 1 . 2. 1995, p. 1 .